Citation Nr: 1623426	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable rating for left knee scar. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from February 1981 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010  rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in April 2016.  


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's current shoulder disability and service. 

2. The weight of the evidence is against finding a nexus between the Veteran's current tinnitus disability and service. 

3. The Veteran's scar of the left knee is not deep, greater than 144 square inches, unstable, painful, or manifested by limitation of motion or function.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition are not met.   
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for an initial compensable rating for a scar of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, DC 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Right Shoulder Disability

The Veteran does have a current disability in his shoulder. His January 2010 VA examination did document some objective evidence of pain following repetitive motions. A January 2010 x-ray showed moderate degenerative change in the acromioclavicular and glenohumeral joint. Therefore, element (1) of service connection has been met. 

The Veteran did have a documented shoulder injury in service. He testified that he sustained an AC separation in service in 1984. Indeed, the Veteran has a documented shoulder injury in service in October 1984.  There was a documented slight edema and a limited range of motion that was painful at 80 degrees. Therefore, element (2) of service connection has been met. 

The weight of the evidence, however, is against finding that there is a nexus between the October 1984 AC separation and the Veteran's current moderate degenerative changes in his shoulder. The in-service shoulder condition healed without residuals and he resumed full active duty within two weeks. Additionally, his separation examination documented no shoulder condition.  He did not describe any current shoulder symptoms at that time. The Veteran testified that as he has gotten older he has had problems with his shoulder with lifting and playing sports. That pain, however, has only been reported to have developed in the past five years.  

The VA examiner opined that there was no nexus between the current condition and the AC separation in service. The examiner noted that there was no documentation of right shoulder problems until the 2000s. The fact that the shoulder healed quickly within service without any residuals and that the Veteran's shoulder condition only has recently reported symptoms all go against a finding of a nexus. Therefore, element (3) of service connection has not been met. 

Presumptive service connection for right shoulder arthritis as a "chronic disease" is not warranted as there is no documentation of a right shoulder condition from within one year of the Veteran's 1985 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified. Moreover, the VA examination found no evidence of chronicity based on the fact that there were no reported symptoms of the condition for almost two decades after service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    


B. Tinnitus

The Veteran currently reports constant ringing in his ears. Therefore, element (1) of service connection has been met. 

The Veteran testified that his MOS was an electrician in the engine room for 12 hours a day where he wore ear muffs. The Veteran also alleges exposure to 5 inch guns on deck. He alleges tinnitus in service but that it was not constant like it is currently. However, the Veteran did not report tinnitus in service. In April 1981, the Veteran was observed to have fluid behind his tympanic membranes as well as serous otitis media but did not report any ringing in the ears. Additionally, the Veteran also reports brief noise exposure working as an electrician for the Miami VA as a civilian. The February 2010 VA examiner found no nexus between the current reported tinnitus disability and in-service noise exposure. Moreover, the weight of the evidence is against finding a nexus between the current reported tinnitus and service. The Veteran never reported ringing in his ears in service despite having treatment for other ear problems. Therefore, the requirements for service connection for tinnitus have not been met.

Presumptive service connection for tinnitus as a "chronic disease" is not warranted as there is no documentation of a tinnitus from within one year of the Veteran's 1985 discharge.  As for a continuity of symptomatology between the tinnitus and service, tinnitus was not noted during this period of service, and characteristic manifestations of the disease processes were not identified. Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

The Veteran had an in-service injury to his knee when he hit a horseshoe stake. The Veteran's left knee scar is between .5cm-2cm and less than 6 square inches and is not deep or painful according to the VA examination in January 2010. The Veteran reported at his VA examination that he has occasional difficulties with prolonged walking and standing. His examination, however, documented no objective evidence of pain with range of motion in his knees. 

The Veteran's scar of the left knee has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 7805, which rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head, face or neck. Diagnostic Code 7801 provides ratings based on the size of the scar where the scar is not of the head, face, or neck, and is deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater. Diagnostic Code 7804 provides ratings with evidence of scars that are unstable or painful.

As noted above, the scar is not painful nor is it associated with underlying soft tissue damage. The scar is also not more than 144 square inches. Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's left knee scar is not warranted

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left knee scar that would render the schedular criteria inadequate.  As discussed above, size and depth of the scar as well as limitations on motion are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected left knee scar that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

III. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in September 2009 and November 2009 letters. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his tinnitus, left knee scar and right shoulder disabilities. 


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial compensable rating for a left knee scar is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


